Per Curiam. This was a suit in equity for the purpose of contesting an instrument purporting to be the last will and testament of David Craig, deceased, whereby real estate was devised in fee, differently from the course of descent described by statute. A freehold was therefore involved, and this court has no jurisdiction of the writ of error. Bice v. Hall, 21 Ill. App. 298; Moyer v. Suygart, 21 Ill. 497, and same case 125 Ill. 262. The writ of error will be dismissed, with leave to plaintiffs in error to withdraw the record if desired. Writ of error dismissed.